Title: From John Adams to Benjamin Waterhouse, 4 June 1817
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy June 4, 1817

Your pathetic Letter of the 2d. has filled my heart with Sympathy and Grief. Your Son, by all that I know, or have heard of him, would have been an ornament to Society. Your Sorrow at his loss must be exquisite. I can give you no better Advice for your Consolation, than to read your favourite Dr Barrow.
It is the Lot of humanity! You are not alone! If I look back for Sixty years, what a long catalogue do I See of young Men of the brightest Genius and most promising hopes, fallen Victims to excessive Ardour in pursuit of Knowledge? It Seems as if the World was not worthy of Such Lights.
If I may compare my Afflictions with yours, I have lost Grand fathers and Grand Mothers, Fathers and Mothers, Brothers and Sisters, Sons and Daughters, Grand Children and a great Grandchild, and I cannot recollect any of them without a Thrill. I Say nothing of political litterary, or civil Friends. I was once in a Similar Situation with your Son Benjamin An Adjournment of Congress, for a few Weeks, in the Fall of 1775 gave me an Opportunity of visiting my Constituents; and the hopes of Seeing my Family for a few days. Arriving, on horseback, from Philadelphia, within a quarter of a mile of my house, I met an Acquaintance, who informed me that my favourite Brother, who had commanded a Company of Volunteers in the Army at Cambridge from the 19th. of April, and there taken the Camp Dissentary, lay at the Point of death, given over by his Physicians.—Bouyed up with the joyous hope of embracing my Wife and Children in a few minutes, how was I cast down? The next morning brought the fatal News of his death. I attended his funeral, and all the Joy of my Visit home, was turned into mourning! The Calamity of your Friend Jenner affects me very Sensibly. 
However, Resign, my Friend! Resign! Not merely because You cannot help these things but because you firmly believe they are intended for your good and mine; and what is of infinite greater Importance, the World.
You have Still Children, Sons and Daughters who do you honour, and will Console your age.
Let me hear none of the Silly Whinings of Tacitus, Cicero and Quintillian. We are not to exist, to vegitate, eternally here.
I am, dear Sir, with deep Sympathetic Feelings with you, and your Family, and with the Widow and Children of my much more ancient Friend Dalton, your assured Friend / and humble Servant
John Adams
   A depression of Spirits, or gloominess, unfitting him for correspondence, or social intercourses.
